HEDRICK, Judge.
Assignments of error 2, 5, 6, 13, 26, 27, and 30 are common to the appeals of the three defendants and primarily present the questions of whether the court erred in admitting into evidence the $498.00 in currency (State’s Exhibits 2 through 8) allegedly found in the trunk of defendant Ray’s automobile and whether the evidence was sufficient to require the submission of the cases to the jury and to support the verdicts. Defendants assert that the currency was not properly identified by the owner thereof and that it was error for the court to allow it to be introduced into evidence. The defendants further contend that the evidence was not sufficient to withstand their motions for judgment as of nonsuit and to support the verdicts. We do not agree.
B. C. Smith, the manager of the store, testified that approximately $500.00 belonging to the store was missing from the safe. Most of the money consisted of one-dollar bills. Sometime prior to the date of the crime, Mr. Smith had made a list of serial numbers from bills that were in the safe at the Winn Dixie Store. Officer Little found $498.00 in the trunk of defendant Ray’s automobile. This money consisted of 478 one-dollar bills, two five-dollar bills and a ten-dollar bill. The serial numbers on two of the one-dollar bills, the two five-dollar bills, and the ten-dollar bill matched the serial numbers on the list made *295by Mr. Smith from the bills that were missing from the store safe. All of the exhibits challenged by these exceptions were properly identified and admitted into evidence.
The evidence, when viewed in the light most favorable to the State, is sufficient to raise an inference that the defendants were acting in concert. Defendants Riddle and Brown stationed themselves in such a manner, while pretending to use the telephone, that they obstructed the view into the office while the defendant Ray took the cash from the safe. The defendants Ray and Riddle left the store together and drove around the area in Ray’s automobile in order to pick up defendant Brown who had left the store alone and jumped over the railing at the back of the parking lot. See State v. Rankin, 284 N.C. 219, 200 S.E. 2d 182 (1973) and State v. Washington, 17 N.C. App. 569, 195 S.E. 2d 1 (1973). These assignments of error are not sustained.
Defendants George Rico Ray and Betty Riddle also contend that the trial court committed prejudicial error as to them by instructing the jury that it could consider the doctrine of flight along with the evidence presented in determining their possible guilt. The defendants’ Ray and Riddle have apparently seized upon the court’s statement that flight could indicate guilt of “any defendant” as a basis for this assignment of error. A review of the entire charge indicates that the instruction regarding flight pertained only to defendant Brown. It is wed settled that the court has wide discretion in presenting the issues to the jury so long as it states the evidence plainly and fairly without expressing an opinion. State v. Biggs, 224 N.C. 722, 32 S.E. 2d 352 (1944). It is also well settled that on appeal the court’s instructions will be viewed in their entirety. Hammond v. Bullard, 267 N.C. 570, 148 S.E. 2d 523 (1966). These assignments of error have no merit.
Each of the defendants have additional assignments of error which we have carefully considered and find to be without merit.
The defendants had a free trial free from prejudicial error.
No error.
Judges Britt and Baley concur.